DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT FR2018/052979 filed November 26, 2018 and to Foreign App. No. FR1761334 filed November 29, 2017.

Status of Claims
This Office Action is responsive to the preliminary amendment filed on May 14, 2020. As directed by the amendment: claims 1-11 have been amended. Thus, claims 1-11 are presently pending in this application. 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 recites “said inhalation-sensitive member, when it is deformed and/or moved, moving and/or deforming said blocking element from its non-actuation position towards its actuation position;”, ln 12-14 should read --wherein when said inhalation-sensitive member is deformed and/or moved is configured to moved and/or deform said blocking element from its non-actuation position towards its actuation position;--;
Claim 1 recites “on the end of the reservoir”, ln 17 should read -- on an end of the reservoir--;
Claim 4 recites “in its non-actuation position”, ln 3 should read -- in the non-actuation position--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 9-11, and claims 3-8 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said actuator comprising a proximal wall that is fastened, in particular force-fitted, on an end of the reservoir”, ln 16-17, the phrase  “in particular” (much like "for example") renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of this Office Action the limitation following “in particular” (i.e. “force-fitted”) is not interpreted as being part of the claim. Therefore, claim 1 has been interpreted herein as reciting -- said actuator comprising a proximal wall that is fastened on an end of the reservoir--. Examiner suggests amending the claim to positive claim the exemplar fastening to better capture the instant invention and resolve the issue, for example: --said actuator comprising a proximal wall that is fastened by force-fit on an end of the reservoir--.
Claim 1 recites “a spring that is arranged between said proximal wall and a distal wall of said body, said body sliding axially past said proximal wall between a rest position and a cocked position in which said spring is compressed, such that on said inhalation-controlled trigger system being actuated, said compressed spring moves said reservoir axially in said body so as to actuate said metering valve”, ln 18-22 which is unclear.  Specifically, claim 1 recites “a body that slides axially past said proximal wall”, ln 17-18 and recites “comprising a body provided with a mouthpiece”, ln 2 thus there exist two separate limitations named “body”.  The first body, ln 2 is of the device while the second body, ln 17 is of the actuator. Claim 1 ln 18-22 makes reference to both “body” limitations without distention (i.e. ln 19 and 22).  Therefore, the claim which of the two body limitations are being referenced.  For the purpose of this Office Action the body limitations understood to be referencing the body limitation of the device have been interpreted as “body of the device” and the body limitations understood to be referencing the body limitation of the actuator have been interpreted as “body of the actuator” herein. 
Claims 2 and 9-11 are included in this rational because they recite the element “body” without any distinction.  Therefore:
Claim 2 which recites: “is secured to said body so as to prevent said reservoir  from moving axially in said body”, ln 4-5 for the purpose of this Office Action has been interpreted as: --is secured to said body of the device so as to prevent said reservoir from moving axially in said body of the device--.
Claim 9 which recites: “that extends radially outwards on either side of said body.”, ln 2-3 for the purpose of this Office Action has been interpreted as: --that extends radially outwards on either side of said body of the device.--.
Claim 10 which recites: “an inner radial shoulder of said body”, ln 3 for the purpose of this Office Action has been interpreted as: --an inner radial shoulder of said body of the device--.
Claim 11 which recites: “a bottom axial edge of said body and a top axial edge of an inner sleeve that is secured to said body”, ln 2-4 for the purpose of this Office Action has been interpreted as:  --a bottom axial edge of said body of the actuator and a top axial edge of an inner sleeve that is secured to said body of the device--.
Claim 2 recites “a blocking ring that is fastened, in particular snap-fastened, on said reservoir, and that includes at least one axial tab, in particular three axial tabs, co-operating with a shoulder”, ln 2-4, the phrase  “in particular”, ln 2 and 3 (much like "for example") renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of this Office Action the limitations following “in particular” (i.e. “snap-fastened” and “three axial tabs”) are not interpreted as being part of the claim. Therefore, claim 2 has been interpreted herein as reciting --a blocking ring that is fastened on said reservoir, and that includes at least one axial tab co-operating with a shoulder--. Examiner suggests amending the claim to positive claim the exemplar limitations to better capture the instant invention and resolve the issue, for example: --a blocking ring that is snap-fastened on said reservoir, and that includes at three axial tabs co-operating with a shoulder--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fabien (U. S. Pub. No. 2019/0134322) .
Regarding Claim 1, Fabien discloses an inhalation-synchronized fluid dispenser device comprising a body (10; Fig. 1a-4b, 7) provided with a mouthpiece (400; Fig. 1a-4b, 7), a fluid reservoir (100; Fig. 1a-4b, 7) containing a fluid and a propellant gas being mounted to slide axially in said body (¶ 0045; Fig. 1a-4b, 7), a metering valve (200; Fig. 1a, 3a, 4a) including a valve member (210; Fig. 1a, 1b, 7, ¶ 0045) being assembled on said reservoir for selectively dispensing the fluid (Fig. 1a, 1b, 3a, 4a; ¶ 0045), said device further comprising:  - a blocking element (500; Fig. 1a, 1b, 5a-7) that is movable and/or deformable between a non-actuation position in which said metering valve cannot be actuated (¶¶ 0050-0051; Fig. 1a-2b), and an actuation position in which said metering valve can he actuated (Fig. 3a-4b; ¶¶ 0057-0081), said blocking element, in its non-actuation position, co-operating firstly with the body and secondly with the reservoir so as to prevent said reservoir from moving axially in the body (Fig. 1a-2b; ¶¶ 0057-0081); and an inhalation-controlled trigger system (60, 61; Fig. 1a-4b, 7) including an inhalation-sensitive member (60, 61; Fig. 1a-4b, 7) that is deformable and/or movable under the effect of inhaling (¶¶ 0079-0080; Fig. 1a-4b, 7), wherein when said inhalation-sensitive member is deformed and/or moved is configured to moved and/or deform said blocking element from its non-actuation position towards its actuation position (Fig. 1a-4b; ¶¶ 0057-0081); said device being characterized in that it includes an actuator (800; Fig. 1a-4b, 7) that is on said reservoir (100; Fig. 1a-4b; ¶ 0048), said actuator comprising a proximal wall (A, Fig. A annotated below) and an end (B, Fig. A annotated below) of the reservoir, a body of the actuator (801; Fig. 1a-4b, 7) that slides axially past said proximal wall (Fig. 1a-4b; ¶¶ 0048, 0077-0080), and a spring (850 ; Fig. 1a-4b, 7) that is arranged between said proximal wall and a distal wall (C, Fig. A annotated below) of said body of the actuator (Fig. 1a-4b), said body of the actuator sliding axially past said proximal wall between a rest position and a cocked position in which said spring is compressed (Fig. 1a-4b; ¶¶ 0048, 0077-0080), such that on said inhalation-controlled trigger system being actuated, said compressed spring  moves said reservoir axially in said body of the device so as to actuate said metering valve (Fig. 1a-4b; ¶¶ 0057-008). 

    PNG
    media_image1.png
    332
    330
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1a of Fabien.
Fabien does not explicitly disclose inhalation-synchronized fluid dispenser device wherein said actuator comprising the proximal wall is fastened on an end of the reservoir. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  In this case, Fabien clearly depicts said actuator comprising the proximal wall (A, Fig. A annotated above) being fastened on an end (B, Fig. A annotated above) of the reservoir.  This is evident because the body of the actuator is interposed between the body of the device and the reservoir (Fig. 1a-4b), thereby fastening the actuator on to the reservoir, such that the proximal wall of the actuator is fastened on to the end of the reservoir for the purpose of allowing the actuator to move synchronized with the reservoir. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the proximal wall of the actuator to be fastened on to the end of the reservoir for the purpose of allowing the actuator to move synchronized with the reservoir. 
Regarding Claim 6, the modified device of Fabien discloses the inhalation-synchronized fluid dispenser device wherein said spring is a coil spring (See Fabien: Fig. 1a-4b, 7).
Regarding Claim 9, the modified device of Fabien discloses the inhalation-synchronized fluid dispenser device wherein said the actuator includes a radial flange (A, Fig. B annotated below) that extends radially outwards on either side of said body (See Fabien: Fig. 1a-4b).

    PNG
    media_image2.png
    229
    447
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1a of Fabien.
Regarding Claim 10, the modified device of Fabien discloses the inhalation-synchronized fluid dispenser device wherein the rest position of said actuator is defined by an axial abutment (See Fabien: Fig. 1a) that is formed between a bottom axial edge (A, Fig. C annotated below) of said proximal wall and an inner radial shoulder (B, Fig. C annotated below) of said body of the device (See Fabien: Fig. 1a). 

    PNG
    media_image3.png
    210
    329
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4a of Fabien.

Regarding Claim 11, the modified device of Fabien discloses the inhalation-synchronized fluid dispenser device wherein the cocked position of said actuator is defined by an axial abutment (See Fabien: Fig. 1b) that is formed between a bottom axial edge (of 810 at A, Fig. D annotated below) of said body of the actuator and a top axial edge (B, Fig. D annotated below) of an inner sleeve (600; Fig. 2b) that is secured to said body of the device (Fig. 2b; ¶¶ 0077, 0080).

    PNG
    media_image4.png
    583
    588
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 2b of Fabien.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fabien as applied to claim 1 above, and further in view of Anderson et al. (U.S. Pub. No. 2011/0114089; hereinafter: “Anderson”).
Regarding Claims 7-8, the modified device of Fabien discloses the inhalation-synchronized fluid dispenser device wherein the spring is a coil spring (See Fabien: Fig. 1a-4b, 7), shown above. 
The modified device of Fabien does not specifically disclose the inhalation-synchronized fluid dispenser device wherein the spring in a plastics spring or is a foam element. 
Anderson teaches that a coil spring, a plastics spring or a foam element (13; Fig. 1-6; ¶¶ 0021, 0026, 0081) could all be used as the spring to achieve the same result and thus the spring being the coil spring and the spring being the plastics spring or the foam element were art-recognized equivalents at the time the invention was made. 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the plastics spring or the foam element in place of the coil spring in the modified device of Fabien since it has been held that substitution of one known element for another to obtain predictable results involves only routine skill in the art. See MPEP 2144.06 (II)(B).  

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record fails to disclose the limitations of claim 2. Claims 3-5 depend from claim 2 and are thus included. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rich et al. (U.S. Pat. No. 5,060,643) discloses a breath-activated inhalation device (Fig. 1-5), which has not yet been claimed. 
Smith (U.S. Pat. No. 5069204) discloses an inhaler comprising an actuator (Fig. 9a-10b), which has not yet been claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785